DETAILED ACTION
                                                 Response to Arguments
1.	Applicant’s arguments filed on 01/14/2022 have been fully considered but they are not persuasive for the following reasons:
	Applicant argues that Agresta does not disclose “providing the media item to the plurality of users of the media group including the first user, based on determining that the first user does not have rights to the media item and based on determining that one or more other users of the plurality of users have rights to the media item”.  However, Agresta discloses (on figs. 4A-B, [0049-0051]) the user engine provides a human interface that can translate human commands entered into the device into control commands issued to either the rendering engine or to the transfer engine, depending on which issued command is appropriate.  The user engine communicates requested content to the transfer engine and runs play-related features.  The user engine receives commands from the user and is responsible for communicating exclusively with the transfer engine and rendering engines.  The user engine notifies the transfer engine of requested content or collections and of alterations requested by users, i.e. track change, position change within track, start and stop.  The user engine notifies the rendering engine of playback alterations requiring modified behavior with reference to data contained in a playback buffer, i.e. pause and resume playback, and requests that the playback buffer be flushed.  With reference to FIGS. 4A-B, the basic logic of the software 100 is represented.  A user first establishes activation, preferably through a website, and enters the main menu (102-104).  If the user is new, then the user 
Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).
                                        Claim Rejections - 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
3.    Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robert Agresta (US 2006/0031551 A1).

“receiving, from a first user of a media group that includes a plurality of users, a request to add a media item to a playlist for the media group at a first position, wherein media items in the playlist are provided to the plurality of users of the media group,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]);
“determining that the first user of the media group does not have rights to the media item,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]);
“adding the requested media item to the playlist for the media group at a second position distinct from the requested first position based on determining that the first user does not have rights to the media item,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]); and
“providing the media item to the plurality of users of the media group including the first user, based on determining that the first user does not have rights to the media item and based on determining that one or more other users of the plurality of users have rights to the media item,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]).
	As per claim 2, Agresta further shows “wherein determining that the first user does not have rights to the first version of the media item further comprises analyzing a list of media items to which the first user has rights,” ([0045], [0049-0051]).

	As per claim 4, Agresta further shows “wherein the media item is selected from the group consisting of: an audio, a video, and a text,” ([0045], [0049-0051]).
	As per claim 5, Agresta further shows “wherein the playlist has a currently playing media item and the first position is the next position in the playlist, after the currently playing media item,’ ([0045], [0049-0051]).
	As per claim 6, Agresta further shows “wherein the playlist has a currently playing media item and the first position is N media items after the currently playing media item in the playlist,” ([0045], [0049-0051]).
	As per claim 7, Agresta further shows “wherein the first position is determined based on a token amount provided by the first user,” ([0045], [0049-0051]).
	As per claim 8, Agresta further shows “wherein determining that the first user does not have rights to the first version of the media item further comprises”:
“analyzing a list of media items to which the first user has rights,” ([0045], [0049-0051]).
	As per claim 9, Agresta further shows “receiving a request from the second user to acquire the media item,” ([0045], [0049-0051]); and
“providing the second user with the media item,” ([0045], [0049-0051]).

	As per claim 11, Agresta further shows “wherein providing the second user with the media item comprises receiving the media item from a separate storage location,” ([0045], [0049-0051]).
	As per claim 12, Agresta teaches “a system comprising: at least one processor configured to: receive, from a first user of a media group that includes a plurality of users, a request to add a media item to a playlist for the media group at a first position, wherein media items in the playlist are provided to the plurality of users of the media group; determine that the first user of the media group does not have rights to the media item; add the requested media item to the playlist for the media group at a second position distinct from the first position based on determining that the first user does not have rights to the media item,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]); and 
“provide the media item to the plurality of users of the media group including the first user, based on determining that the first user does not have rights to the media item and based on determining that one or more other users of the plurality of users have rights to the media item,” (figs. 4A-B, [0042-0043], [0045], [0049-0051]).

	As per claim 14, Agresta further shows “wherein the processor adds a subset of the media item to the playlist at the first position based on determining that the first user does not have rights to the media item,’ ([0045], [0049-0051]).
	As per claim 15, Agresta further shows “wherein the media item is selected from the group consisting of: an audio, a video, and a text,” ([0045], [0049-0051]).
	As per claim 16, Agresta further shows “wherein the playlist has a currently playing media item and the first position is the next position in the playlist, after the currently playing media item,’ ([0045], [0049-0051]). 
	As per claim 17, Agresta further shows “wherein the playlist has a currently playing media item and the first position is N media items after the currently playing media item in the playlist,” ([0045], [0049-0051]).
	As per claim 18, Agresta further shows “wherein the first position is determined based on a token amount provided by the first user,’ ([0045], [0049-0051]).
	As per claim 19, Agresta further shows “wherein the processor determines that the first user does not have rights to the first version of the media item by analyzing a list of media items to which the first user has rights,’ ([0045], [0049-0051]).


                                                               
                                                               Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Mar. 23, 2022                                                 /KIM T NGUYEN/                                                                       Primary Examiner, Art Unit 2153